Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the phrase "such as" at line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0000374 A1 to Harazin et al. (hereinafter “Harazin”).

Regarding Claim 1, Harazin teaches a method for detecting a liquid surface of a liquid sample with a pipetting tip (see abstract, paragraphs [0003], [0010], [0014] describing a liquid-level sensing system having a probe that is controlled to move into and/or out of contact with a liquid and further measures capacitance between a probe and the liquid), the method comprising: 
receiving an indication of a capacitance of the pipetting tip (see paragraph [0031] stating “The CPU 13 determines the position of the probe 11 with respect to the level of the liquid in the container 14 by monitoring a signal 15 representing capacitance between: the probe 11 and the liquid in the container 14, the liquid in the container 14, and ground”, see Figs. 1, 3); 
determining, based on a rate of change of the indication of the capacitance rising above a first preselected threshold, that the pipetting tip has come into contact with the liquid surface (see paragraphs [0037], [0038] and claim 22, describing measuring a capacitance (i.e. signal 15 is a capacitance signal which is provided by the voltage measurement as described at paragraph [0034]) between the probe and the liquid sample and controlling movement of the probe based on a rate of change in the capacitance, the invention further monitors the capacitance and “when it changes (e.g., decreases) at a rate exceeding a rate expected for probe movement, provides an indication of the occurrence of an event such as a liquid level sense event when the probe 11 penetrates the meniscus of the fluid within the container” (see paragraph [0037]), see also paragraph [0062] describing determining the event as a liquid event by comparing data against a “PASS threshold”, 228 Fig. 5, thus reading on the invention as claimed); and 
determining, based on the rate of change of the indication of the capacitance falling below a second preselected threshold, that the pipetting tip has lost contact with the liquid surface (see paragraphs [0037], [0056], [0063], [0066] - [0068] describing controlling movement of the probe based on a rate of change of the capacitance and further includes a trigger signal 80 that signals an event has occurred (i.e. liquid event or an interference/noise event) based on a comparison of the data against either PASS threshold (i.e. liquid event) or a FAIL threshold (i.e. interference/noise event) as seen at Fig. 5, see also paragraph [0074] stating “Such a step change in the LLS data signifies that the probe tip has contacted (or separated from), or moved into and/or out of contact with the liquid”, see also claims 18 - 20, 22, thus reading on the invention as claimed).
Insofar as Harazin may be construed as not explicitly teaching stating determining “that the pipetting tip has lost contact with the liquid surface”, in the same embodiment with detection of probe penetration into the liquid sample, Harazin teaches that the system and process of Harazin are equally applicable to the detection of a probe leaving the sample (see paragraphs [0075] - [0077]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Harazin’s invention for determining the pipetting tip being in contact as well as loosing contact with the liquid surface, since the embodiments are capable of being used in combination (see paragraphs [0075] - [0077]).

Regarding Claim 2, Harazin as modified above teaches;
aspirating the liquid sample into the pipetting tip (see abstract, see paragraphs [0021], [0031], describing aspirating liquid into the probe); 
in response to determining that the pipetting tip has lost contact with the liquid surface prematurely, identifying the liquid sample as a short sample (see for instance paragraph [0064] and Fig. 5 illustrating steps where “liquid not found” event based on the pipette tip condition, hence can be reasonably considered as the claimed “short sample”); and 
in response to identifying the liquid sample as a short sample, performing a remedial action (see paragraph [0064] stating “In 246, the debounce state machine 74 concludes that probe movement has been paused for too long a period of time without being able to come to an event-type conclusion, and then reports the "liquid not found" error 90. In 248, the trial (time) counter is reset”, thus reading on the invention as claimed).  

Regarding Claim 18, Harazin as modified above teaches wherein the receiving comprises receiving a pulse having a width based on the capacitance (see for instance graphs at Figs. 6 - 8, illustrating capacitance value, which includes pulses of certain width i.e. a pulse can be recognized from the capacitance value resulting from the peak voltage and the pause that occurs in relation to the trigger event).  

Regarding Claim 19, Harazin as modified above teaches wherein the determining that the pipetting tip has come into contact with the liquid surface and the determining that the pipetting tip has lost contact with the liquid surface each comprises comparing the width of the pulse with a preselected positive threshold and a preselected negative threshold (see paragraphs [0061] and [0067] describing capability of setting the multiple threshold values as per user’s desire for instance at one-hundred for the pass threshold and negative one-hundred for the fail threshold, thus reading on the invention as claimed).   

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harazin in view of U.S. Patent Application Publication No. 2009/0211380 A1 to Tajima et al. (hereinafter “Tajima”).

Regarding Claim 3, Harazin as modified above teaches the claimed invention except for wherein the remedial action comprises one selected from the group consisting of: dispensing the short sample and aspirating a second sample; dispensing the short sample, wherein the pipetting tip is coupled to a positive displacement pump and altering one or more parameters of the positive- displacement pump or a motion-control apparatus, such as a robotic arm, coupled to the positive-displacement pump, and aspirating a second liquid sample into the pipetting tip using the altered parameters; and identifying a test associated with the short sample as deficient.  
Tajima, in the field of dispensing and aspirating of liquid samples, teaches 
wherein the remedial action comprises one selected from the group consisting of: 
dispensing the short sample and aspirating a second sample; 
dispensing the short sample, wherein the pipetting tip is coupled to a positive displacement pump and altering one or more parameters of the positive- displacement pump or a motion-control apparatus, such as a robotic arm, coupled to the positive-displacement pump, and aspirating a second liquid sample into the pipetting tip using the altered parameters; and 
identifying a test associated with the short sample as deficient (see paragraphs [0009], [0020], [0038], [0042] describing deficiency and/or empty determination).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the deficiency determination of Tajima into Harazin in order to provide information regarding the sample size thus allowing for a more reliable and accurate measurement without damaging the probe/pipette.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicant’s response.
Regarding Claim 4, none of the prior arts of record teach or disclose “aspirating the liquid sample into the pipetting tip using a predetermined pump rate of the positive-displacement pump; in response to determining that the pipetting tip has fallen out of contact with the liquid surface, and based on the predetermined pump rate, identifying a size of a container holding the liquid sample” in combination with the remaining limitations as required by the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Harazin et al. (U.S. 2009/0071245 A1) teaches method and apparatus for sensing a liquid level comprising a probe and utilizing capacitance measurement.
Dorenkott et al. (U.S. 5,750,881) teaches method and apparatus for aspirating and dispensing sample fluids.
Weng (U.S. 2012/0000296 A1) teaches sampling device and method for detecting abnormal liquid suction situations.
Li et al. (U.S. 2008/0053216 A1) teaches apparatus and method for detecting liquid level with a probe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861